Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding the 103 rejection have been fully considered. Some of the arguments are moot because they do not apply to the new references used in the current office action. The arguments regarding of reference Beacham are not persuasive. Detailed responses are in the new ground of rejection. 
For example, applicant argues, page 10, 
It should be noted, however, that applicants' system does not transfers/transmits data files, but instead the invention is directed to transmitting data packets.

The examiner respectfully disagree. Data can be referred as files or packets. A data file is a generic term and can contain one or multiple packets. The term “packets” is used in Internet Standards as one transmission unit. In the extreme case, one file can be one packet. Therefore, transmission of data files is equivalent to transmission of data packets. 
Applicant argues, page 11, 
While this corresponds to the onboard MME, it does not pertain to the ground-based GME (i.e., only downlink), and does not deal at all with the return path from ground to the aircraft (i.e., uplink).

The examiner respectfully disagree. Beacham clearly discloses the data files are periodically communicated from the aircraft to a ground-based system. The aircraft also receives some data files from the ground-based system to the aircraft (Beacham, [0003][0033], deals with both downlink and uplink communications).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8-9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Beacham (US20150156789) in view of Laroia (EP 1618748).
Regarding claim 8, Beacham discloses a transmission and reception device for use in a vehicle, comprising: 
a plurality of transmission units for transmitting data over different transmission channels between the vehicle and a traffic security system (figs. 1, 3, [0017][0036][0042], a ground system is usually a security system; the selected channel having a different QoS from another channel; data are stored in data files and transmitted as data packet. The term “packets” is used in Internet Standards as one transmission unit. In the extreme case, one file can be one packet. Therefore, transmission of data files is equivalent to transmission of data packets.); 
at least one data processing system for creating data packets for transmission to the traffic security system, and for processing the data packets transmitted to the vehicle (figs. 1-2, [0036], data is collected and stored in a memory); 
an onboard multilink unit coupled to the transmission channels and connected to said at least one data processing system, said onboard multilink unit configured to route the data packets to be transmitted to the transmission channels, and/or to obtain received said data packets from (figs. 1-2, [0036], a transmitter section 78 controls multiple links (82), communicates with the ground station 62);
 a multilink management unit having a memory and is connected to said onboard multilink unit and being coupled to the transmission channels (figs. 1-2, [0035-36], a channel controller 54 controls multiple links (82), communicates with the ground station 62);
a specified set of rules stored in said memory of said multilink management unit, and containing a plurality of different transmission configurations for routing the data packets to be transmitted ([0017][0025], a data controller module is configured to select data for transmission that has an associated cost-of-transmission which does not exceed a cost-of-transmission threshold for the established channel; different channel has different QoS requirement); and 
said multilink management unit being configured:
 to measure a transmission quality which is available for a data transmission in the transmission channels ([0042-43], monitors the availability and the quality of the channels);
 to select a transmission configuration from a type of the data to be transmitted and ascertained transmission qualities, and additional specifications according to the specified of rules ([0002][0059-60], the communication channel is selected based on the availability of the communication channel types 82, the quality of the communication channel, the cost of transmission, or some combination of these; communicating data based on the type of data and the quality of available communication channels),
to specify the transmission channels and to add an identifier to the data packets characterizing the transmission configuration, corresponding to a respectively selected transmission configuration for individual said data packets associated with a service (fig. 3, [0059-80],  select one of the available channels, based on the data type, quality and cost of the channels); and 
to actuate said onboard multilink unit for transmitting the data packets to the traffic security system, together with the identifier, over the transmission channels specified corresponding to the transmission configuration (fig. 3, [0059-60], communicates a type of data using the selected channel, ground station based system usually has security system).
Beacham does not explicitly disclose adding an identifier to the data packets characterizing the transmission configuration.
Laroia discloses adding an identifier to the data packets characterizing the transmission configuration (Laroia, [0080], assigned pipe information or transmission configuration including information identifying the specific pipe or channel, characteristics of the pipe or of the transmission configuration. Here, the assigned pipe information can be included in the data to be transmitted taught by Beacham).
It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options. It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Beacham with the teachings given by Laroia. The motivation for doing so would have been to allow a terminal to obtain the benefit of using the best technologies supported (Laroia, [0020]).
Claim 1 is rejected same as claim 8.
Claim 13 is rejected same as claim 8 noting that the method and system disclosed by Beacham can apply to the aircraft and the ground-based system (Beacham, figs 2-3, [0059-61], claims 1-20).

Regarding claim 9, Beacham and Laroia disclose the transmission and reception device according to claim 8, wherein said multilink management unit is configured to specify the identifier as a separate data packet for transmission to the traffic security system, or to add the identifier to the data packets specified for a transmission to the traffic security system as a component (Laroia, [0080], assigned pipe information or transmission configuration including information identifying the specific pipe or channel. Here, the assigned pipe information can be included in the data to be transmitted taught by Beacham). It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.	The motivation of the combination is the same as in claim 8.
Claim 3 is rejected same as claim 9.

Regarding claim 11, Beacham and Laroia disclose the transmission and reception device according to claim 8, wherein: 
the vehicle is an aircraft or a watercraft (Beacham, fig. 1, [0033]); 
the traffic security system is a ground-based flight security system or shipping security system (Beacham, fig. 1, [0033]); and 
the transmission quality is measured continuously and/at a plurality of instants (Beacham,[0042], continually monitors the channels). 
It is noted that the applicant uses selective language in this claim and the examiner can only show one of the claimed options. 
Claim 5 is rejected same as claims 8 and 11.

s 4, 7, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Beacham in view of Laroia further in view of JP (JP 6176247).
Regarding claim 12, Beacham and Laroia disclose the transmission and reception device according to claim 8, wherein 
Beacham does not explicitly disclose said multilink management unit is configured to create the dummy data packets containing the identifier and to actuate said onboard multilink unit, in order to transmit the dummy data packets, for updating an additional transmission configuration to be used for data transmission to the vehicle, if no more data packets have been transmitted from the vehicle over a given period of time.
JP discloses said multilink management unit is configured to create the dummy data packets containing the identifier and to actuate said onboard multilink unit, in order to transmit the dummy data packets, for updating an additional transmission configuration to be used for data transmission to the vehicle, if no more data packets have been transmitted from the vehicle over a given period of time (JP, [0128-0133], if there is an unused connection (for a period of time), transmit a new keep-alive period update notification including the terminal identifier and the extension interval through the persistent connection associated with the connection identifier. Here, the keep alive message is a dummy message without any data but including control information such as identifier of the configuration, and keep alive message is only transmitted if no more packets have been transmitted over a long period of time).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Beacham with the teachings given by JP. The motivation for doing so would have been to keep the channel validated by constantly transmitting keep-alive message (JP, [0011]).
.


Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Beacham in view of Laroia further in view of Shapira (US20140010196).
Regarding claim 2, Beacham and Laroia disclose the method according to claim 1, wherein: 
the data packets are specified for a subsequent data transmission between the traffic security system and the vehicle (Beacham, [0003]); 
the identifier is identified from the data packet transmitted by the vehicle, and the additional transmission configuration is selected which is associated with the identifier (Beacham, fig. 3, Laroia, [0080]); and 
the data packets specified are transmitted from the traffic security system to the vehicle corresponding to the additional transmission configuration selected (Beacham, fig. 3, [0003], Laroia, [0080).
Beacham does not explicitly disclose for each of the transmission configurations in the vehicle, an additional transmission configuration is available, which enables a return transmission over a same transmission channel; 
Shapira discloses for each of the transmission configurations in the vehicle, an additional transmission configuration is available, which enables a return transmission over a same transmission channel (Shapira, [0052], in certain TDD system, the downlink channel can be identical to the uplink channel; that is, an additional transmission configuration is available, and a return transmission is over the same channel).


Regarding claim 6, Beacham, Laroia and Shapira disclose the method according to claim 2, wherein the additional transmission configuration is available on the ground (Shapira, [0052], in certain TDD system, the downlink channel can be identical to the uplink channel; that is, an additional transmission configuration is available, and a return transmission is over the same channel. The TDD capability can apply to the aircraft or the ground station). The motivation of the combination is the same as in claim 2.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Furthermore, applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 3/21/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474